Citation Nr: 1535279	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right foot calluses.

2.  Entitlement to an evaluation in excess of 20 percent for left foot calluses.

3.  Entitlement to a separate compensable rating for right foot scars.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.  

The issue of entitlement to service connection for mental health issues has been raised by the record.  According to the July 2014 VA examination report, the examiner indicated that the Veteran has mental health issues related to his foot disabilities.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right and left foot calluses have been manifested by pain, tender calluses, cockup deformities, in-toeing of his right fifth toe, increased pain after prolonged walking, some limitation of motion, and more lateral shoe wear at the heels throughout the period relevant to the current appeal. 

2.  The level of impairment demonstrated by the Veteran's foot disabilities amounts to no more than a moderately severe level of impairment bilaterally for the entire rating period on appeal. 

3.  The Veteran has right foot surgical scars which are superficial, stable, measure less than 6 square inches in size, and do not limit motion or function or cause any disabling effects, and one scar was noted to be tender/painful.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for right foot calluses are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for a disability rating greater than 20 percent for left foot calluses are not met . 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for a 10 percent rating, and no higher, for a residual scars on the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, DCs 7801-7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In this case, notice was provided to the Veteran in June 2011, prior to the July 2012 rating decision.  The Veteran was notified of the evidence necessary to substantiate an increased rating claim and VA and the Veteran's respective duties for obtaining evidence, as well as VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, Social Security Administration (SSA) records, private treatment records, VA examination reports, and lay statements. 

The Veteran was provided with VA examinations in July 2011, September 2011, April 2012, July 2012, and July 2014.  The Board finds the VA examination reports, read in conjunction, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations in regards to the issues on appeal. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

The Veteran's feet calluses are currently evaluated as 20 percent disabling under the criteria found at 38 C.F.R § 4.71a, Diagnostic Code 5284 for other foot injuries. Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

The Board has reviewed all of the evidence in the Veteran's VBMS/Virtual VA claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Analysis

Service connection for calluses of the right and left feet was awarded with separate 20 percent evaluations for each foot in a May 2008 rating decision.  The Veteran filed the current claim seeking an increased rating for each foot disability in May 2011. 

In this case, in order for the Veteran to receive a higher rating than 20 percent under Diagnostic Code 5284, the evidence must show that his foot calluses more closely approximate severe impairment (30 percent rating for a severe foot injury) or are manifested by actual loss of use of the foot (40 percent rating).  38 C.F.R. § 4.71a. 

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating higher than 20 percent have not been met for any period.  The evidence shows that the Veteran's foot disabilities have been manifested by pain, tender calluses, cockup deformities of his toes, in-curving of his fifth toe, increased pain after prolonged standing or walking, some limitation of motion, and more lateral wear at the heels throughout the period relevant to the current appeal.  The level of impairment demonstrated by the Veteran's foot calluses alone amounts to no more than a moderately severe level of impairment bilaterally for the entire rating period on appeal. 

The Veteran underwent a medical examination in July 2011 at which time he complained of pain, stiffness, weakness, and fatigability in his feet.  He complained of chronic discomfort in his feet at a level of 6 to 7 out of 10 with pain at the ball and plantar fascial area of the right foot and in the hind foot and ball of the left foot.  He reported having had flare-ups anytime he walked or stood for more than 10 to 15 minutes.  He stated that he has to sit down in order to relieve flare-ups.   Treatment included podiatry visits for regular trimming, bilateral orthotics, and a cane for support.

On physical examination, the right foot revealed three scars.  One was described as anterior to the medial malleolus measuring 40 mm x 12 mm lying obliquely anterior to the medial malleolus with the long axis being superior-inferior.  The scar was nontender and is slightly depressed, shiny, and hyperpigmented.  Another scar was noted over the dorsum of the right fourth metatarsal bone sagittally in the fourth raised space, which is shiny, atrophic, hyperpigmented, and mildly tender to palpation.  The Veteran had a scar over the first metatarsophalangeal joint as well.  

On the right foot, the examiner noted moderate interossei atrophy of the dorsum, particularly the fourth and fifth raised spaces and a cockup deformity of the fourth toe of a moderate degree and in-curving of the fifth toe on the right.  The Veteran displayed 28 degrees of hallux valgus of the right great toe, however the right great toe has retention of 40% dorsiflexion and 50% plantar flexion.  The remaining second, third, fourth, and fifth toes retained 40% of normal dorsiflexion and plantar flexion at the metatarsophalangeal rows.  The forefoot was tender on the right on compression medial laterally and midfoot mobilization is slightly tender.  There was mild tenderness over the proximal origin of the plantar fascia on the right.  Normal alignment of the insertion of the Achilles tendon into the calcaneus was noted, and mobilization of this insertion was not painful.  The examiner also stated that the Veteran did not have pes planus at the right foot.

The Veteran had a thick callus on the inner aspect of the medial right first metatarsophalangeal joint, measuring 28 mm in length, raised 1 mm centrally, and 9 mm at its widest transverse diameter.  He also had a callus on the posterior aspect of the right heel and a circular callus over the base of the fifth metatarsophalangeal joint, which was tender.

The left foot revealed 17 degrees of hallux valgus and a moderate degree of interossei atrophy at the left forefoot.  The left foot was noted to be considerably tender on mobilization of the Achilles tendon in the left calcaneus, which did, however, align normally.  The proximal plantar fascia was tender to compression with thumb and mid foot mobilization and medial lateral compression of the metatarsophalangeal joint row on the left.  The examiner observed 60% retention of normal dorsiflexion and flexion at the left first metatarsophalangeal joint and 60-70% of dorsiflexion/plantar flexion of the metatarsophalangeal joints numbers 2-5 on the left.  There was thinning of the skin of the dorsum of both feet and absence of hair growth bilaterally.  Also, there were mild cockup deformities of the second, third, and fourth toes on the left.  The Veteran had a 1 cm callus on the undersurface of the left fifth metatarsophalangeal joint, described as quite tender.  At the medial aspect of the left first metatarsophalangeal joint, he had a callus measuring 10 mm x 5 mm in width and 0.5 mm raised, which was nontender to palpation.  Another callus was noted around the posterior left heel superior to the volar surface of the heel. 

Both soles revealed diffuse erythema with any skin desquamation of the balls and heels of both feet.  He had no evidence of infection, tinea pedis, or ulceration-cellulitis of either foot.  The Veteran's shoes revealed more lateral wear at the heels than would normally be expected.  He had an antalgic and somewhat painful gait with a mild left-sided limp when utilizing his cane in the hallway.

X-ray of the feet revealed no evidence of fracture-dislocation, or bone production or destruction on the left.  An old healed postoperative osteotomy of the 4th metatarsal bone with two K wires in place was noted in the right foot however, there was no evidence of acute bone or joint abnormality.

The diagnoses at that time included status post removal of a soft tissue mass at the medial aspect of the left foot in July of 2007; plantar fasciitis, right foot; status post internal stabilization, third raised space, right foot with scars commensurate with the above reported surgeries times three; metatarsalgia, right foot; metatarsalgia, left foot; plantar fasciitis, left foot; and callosities, bilateral feet.

According to the November 2011 peripheral nerves exam, the examiner noted that the Veteran had extensive calluses in several areas over bony prominences in the feet which were tender to touch.  The functional limitations noted were standing or walking for greater than 15 minutes at a time.

In April 2012, the Veteran underwent an additional VA examination regarding his feet.  He complained of having marked functional limitation due to bilateral feet pains, subjective weakness, and resultant ataxia with falls once or twice month despite his cane and orthotics (no other braces).  The Veteran also complained of having constant mild-moderate pain both feet, sometimes sharp like pins, and always increased by walking or standing in place.  He further stated that he is never able to tolerate bare feet on either carpet or hard floor at home.  He also stated that daily NSAIDs help slightly and also occasional hot soaks.  Neither foot swells, changes color, feels constantly cold or has open sores or arteriovenous circulatory problems.  The Veteran also reported having activity limitations all due to feet pain.  Specifically, he stated that he walks at most house to car, walking 100 yards distance but stopping once, stands maximum 10 minutes (to wash/shave/a.m.'s self-care), manages 1 step to home front door, but never uses basement stairs.  Also when going to church some weeks, he handles 6 steps holding rail and slowly, but is able to sit through service.  He reportedly quit driving in 2006 due to feet, but can sit fairly comfortably for at least 1-2 hours.  Elevating feet reduces pain then also.

Upon physical examination, there was no edema; pedal pulses were intact and feet were warm.  Additionally, there was no rubor and no hair on toes, but there was mild skin thinning on the dorsal feet and ankles, suggestive of mild neuropathic atrophy.  There were no skin or webspace breakdowns.  Examination further revealed additional neurological symptomatology.  Both feet were painful and tender to grip compression of forefoot-midfoot tissues and to passive medial and lateral flexions of midfeet.  However, there was no pain with passive ankle motions.  There were active motions of toes in flexion and extensions without joint rigidis.  Both hallux metatarsophalangeal (MTP)  joints actively moved about 30 degrees extension and flexion; and passive motion was about 45 degrees both toes both ranges, although bilaterally tender then.  

On the right foot, hallux valgus measured to 30 degrees and its surgical scar was not detectable.  There were no hammertoes deformities, but 4th toe MTP joint is cocked up mildly and 4th toe pad overrides both #3 and #5 toes slightly.  There was no erythema or local calluses.  Calluses were noted to be on the medial aspect hallux IP (interphalangeal) joint, measuring 2.0 x 1.5 cm x 0.8 cm, raised and on the plantar 4-5th metatarsal interspace just proximal to MTP joints measuring 1 x 1 x 0.5 cm, raised.  There was plantar fascial tenderness at midfoot, lateral margin and anteriorly, but not calcaneus or extending to include ball.

On the left foot hallux valgus measured to 25 degrees.  There were no hammertoes deformities, but mild cockups at MTP joints toes 2, 3, 4, with no overriding.  Calluses were noted on the hallux medial aspect of the 2nd phalanx measuring 1 x 1.5 x 0.5 cm, raised; over the 1st plantar MTP joint measuring 2 x 2.5 x 0.3 mm, raised; and over the 5th plantar MTP joint is 1.5 x 1.5 x 0.3 cm, raised.  They were all described as mildly tender, dry, and non-ecchymotic.  There was plantar fascial tenderness at midfoot, medial margin and anteriorly, but not calcaneus or extending to include ball of foot. The Veteran's gait was reported to be erect, mildly antalgic favoring right foot, without ataxia, foot drop or shuffling.  He refused to attempt flat or forefeet walk or stand in place due to bilateral plantar pain; however he was able to stand bearing full weight on his heels, which are not painful.  

The Veteran experienced pain accentuated on manipulation of the feet, as well as extreme tenderness of plantar surfaces of both feet.  There was no objective evidence of marked deformity of the foot such as pronation or abduction, and the weight-bearing line did not fall over or medial to great toe.  No other lower extremity deformity, to include calluses caused alteration of the weight bearing line.  There was no "inward" bowing or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of the Achilles' tendon.

Regarding functional limitation, the 2012 VA examiner noted service-connected conditions of bilateral feet are severe enough to permanently prevent physical employment, however, the service-connected conditions of bilateral feet do not prevent or substantially interfere with sedentary employment, which the examiner considered 6-8 hours per day, standing or sitting at one's choice, and not lifting more than 10 lbs. (and not repetitively) or doing frequent squatting or stooping from waist.  The examiner's rationale noted that the limitations described do not preclude sedentary activity, nor does the Veteran's level of chronic pain require medications which might impair mental processes or require him to take scheduled bedrests at home.  See July 2012 addendum.

In the July 2014 VA examination report, the examiner noted that the Veteran had small callus formation on both feet.  Specifically, there was a 1.5 x 2.5 cm oval callus with central clavus in the 4th metatarsal pad of the right foot and a 1 x 2 cm oval callus, uncomplicated, on the medial margin of the right 1st metatarsophalangeal region.  The examiner further noted that the calluses were non-tender when the Veteran was distracted by questions, and represent typical shoe wear callus formations.  He stated that these represent very minor callus formations and are inconsistent with the Veteran's report of being unable to walk secondary to pain.  Additionally, although the Veteran complained of painful calluses and being unable to walk, he ambulated without guarding or limping from the examination room.  Although the Veteran reported functional loss of being unable to walk from severe pain of calluses, he denied flare-ups.  The examiner opined that although there was pain on physical exam, the Veteran did not suffer from functional loss of the right or left lower extremity attributed to his calluses.  The examiner concluded that the Veteran had very small calluses of no significance, but noted that there was evidence of mental health issues related to his feet with strange inconsistent symptoms.  

VA treatment records dated through August 2014 reflect consistent podiatry visits approximately every 6 to 8 weeks for routine palliative care of his calluses.  Upon those visits, the Veteran is noted to ambulate with prosthetic shoes and Plastazote inserts.  The VA clinicians debride the Veteran's hyperkeratotic lesions without incident.  

In light of findings above, the Board concludes that a rating in excess of 20 percent rating based upon DC 5284 is not warranted for either foot throughout the appeal period.  Given the symptomatology described on the examination and treatment reports noted above, the overall disability picture does not more closely approximate severe impairment of the left or right foot.  

The Veteran feet have calluses which are tender, as well as cockups at noted at certain metatarsophalangeal joints.  The Veteran also exhibited an antalgic and somewhat painful gait with a mild left-sided limp, however, no ataxia, foot drop, or shuffling was observed.  Additionally, he had no deformities such as weak foot, hammertoes, clawfoot, or high arch, and his weight bearing and non-weight bearing alignment of the Achilles tendon was normal.

The Veteran also reiterated that he had constant mild to moderate pain and cannot walk because of his feet disabilities.  However, VA treatment records indicate that the Veteran was able to ambulate with orthotic shoes with inserts, and VA examination reports reflect that the Veteran ambulates with a cane.  Even though some tenderness was objectively demonstrated across the feet on examination, the Veteran retained 40 to 70 percent dorsiflexion and plantar flexion in his metatarsophalangeal joints.  Although the Veteran has provided inconsistent statements regarding flare-ups, there is no indication that his complaint of constant pain in the feet is not credible.  Nonetheless, the evidence does not show that manifestations of either of his foot disabilities results in any additional functional loss so as to more closely approximate a severe level of impairment, or worse, to warrant entitlement to a higher disability rating under Diagnostic Code 5284 for any period. 

VA treatment records relevant to the claim/appeal period contain findings similar to those noted in the 2011, 2012, and 2014 VA medical examination reports.  Thus, the evidence shows that the Veteran's foot disabilities are manifested by pain, tender calluses , in-toeing of his fifth right toe, cockup deformities on certain toes, increased pain after prolonged walking, some loss of dorsiflexion and plantar flexion, and more lateral wear at the heels than would normally be expected throughout the period relevant to the current appeal.  The Veteran is also able to walk with a cane, although he has an antalgic gait and has exhibited a limp.  The Board has considered the evidence and finds that such disability picture does not more nearly approximate a severe level of impairment or actual loss of use of the foot.  Further, the noted impression on the x-ray report was "negative" on the left, and only an old healed postoperative osteotomy of the 4th metatarsal bone with 2 K wires in place on the right.  This provides further evidence against finding that the Veteran's right or left foot disabilities more closely approximate severe impairment or loss of use of the foot such that an increased rating under Diagnostic Code 5284 is warranted.  Therefore, the preponderance of the evidence weighs against the assignment of an increased rating under Diagnostic Code 5284 for any period.  38 C.F.R. §§ 4.3, 4.7.  

Even with considerations of additional limitation due to pain and other factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the overall disability picture does not more closely approximate severe impairment of the left or right foot.  In considering the DeLuca factors, the 2014 VA medical examiner wrote that there was no additional limitation due to pain, weakness, fatigue, or incoordination following repetitive motion.  The examiner further noted that there was no functional loss regarding the right or left foot disabilities.  This evidence weighs against finding that the Veteran's right or left foot disabilities are manifested by severe impairment or that he has actual loss of use of the foot to warrant an increased evaluation under Diagnostic Code 5284. 

The VA disability rating schedule includes nine separate diagnostic codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, DC 5284, refers generally to "Foot injuries, other."  The Board has considered whether there is an applicable diagnostic code other than DC 5284 which would provide the Veteran with a higher evaluation, or a separate evaluation but finds that there is not.  

The Board notes that at the examinations, the Veteran objectively demonstrated neurologic symptomatology as well as plantar fasciitis, which are separately rated.  The Board observes that the Veteran is also currently assigned a 10 percent rating under DC 5279, which provides for a maximum 10 percent rating for anterior, metatarsalgia (Morton's disease) regardless of whether such is unilateral or bilateral.  Thus an additional rating is not warranted in this regard.  Hallux valgus was also revealed on examination; however, a separate rating in this regard is not warranted as the Veteran has not had resection of either metatarsal head.  

Here, there are no other diagnostic codes pertinent to the foot that would provide a basis for a higher rating.  As stated above, the Veteran does not have foot weakness, acquired claw foot, or hammer toe.  Therefore, a higher evaluation under Diagnostic Code 5277 for bilateral weak foot, Diagnostic 5278 for acquired claw foot, or Diagnostic Code 5282 for hammer toe is not warranted.  There is further no evidence of malunion or nonunion of the tarsal or metatarsal bones such that an increased rating under Diagnostic Code 5283 is warranted.  38 C.F.R. § 4.71a.  The Board also finds that a separate rating under DC 5003 is not warranted.  The Veteran does not have x-ray evidence of arthritis of two or more minor joint groups. 

The Veteran's service-connected right foot disability also includes scarring associated with the surgery.  As the scars could be productive of separate and distinct symptoms, the Board will consider whether a separate rating is warranted for the scarring.  

Scars are rated under 38 C.F.R. § 4.118, for disorders of the skin under Diagnostic Codes 7801-7805.  The Board finds that the Veteran's right foot scars associated with his in-service surgery warrants a separate 10 percent rating under the current rating criteria for scars.  

Diagnostic Code 7804 provides a 10 percent rating for a scar that is painful or unstable.  One or two scar that are unstable or painful are awarded a 10 percent rating.  Three or four scars that are unstable or painful are awarded a 20 percent disability rating  Five or more scars that are unstable or painful warrant a 30 percent disability rating.  38 C.F.R. § 4.118, DC 7804.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, then an additional 10 percent is to be added to the rating based on the number of unstable or painful scar.  38 C.F.R. § 4.118, DC 7804, Notes 1 & 2 (2015).

Scars may also be rated pursuant to 38 C.F.R. 4.118, Diagnostic Codes 7800, 7801, 7802, and 7805.  Diagnostic Code 7804 allow the assignment of separate ratings under Diagnostic Codes 7800, 7801, 7802, or 7805, even when the Veteran is in receipt of a compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3.  

The July 2011 VA examiners identified surgical scars of the right foot, which were stable, and clearly did not involve an area greater than 929 sq. cm.  There is also no limitation of motion associated with the scars.  However, as noted in the July 2011 VA examination reported, while one scar was described as nontender, at least one scar was noted to be tender.  In this regard, a separate 10 percent rating is warranted for painful scar.  See 38 C.F.R. § 4.118, DC 7804 (2015).

The Board observes that the severity of the Veteran's symptomatology in his left and right feet have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted. Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 20 percent disability ratings assigned under Diagnostic Codes 5284.

In sum, the preponderance of the evidence is against a finding that the level of disability due to feet calluses is greater than moderately severe in light of tender calluses, cockup deformities, in-toeing of his right fifth toe, increased pain after prolonged walking, some limitation of motion, and more lateral wear at the heels. 

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected foot disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115. 

Turning to the first step of the extraschedular analysis, the Board finds , the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned 20 percent schedular ratings.  As stated above, the Veteran's foot disabilities are manifested by pain, tender calluses, in-toeing of his fifth toe, cockups, increased pain after prolonged walking, some loss of dorsiflexion and plantar flexion in the metaphalangeal joints, and more lateral wear at the heels.  The schedular criteria under Diagnostic Code 5284 does not delineate such symptomatology in the criteria and, instead, more generally considers the overall disability picture, without limitation of factors for consideration; therefore, these more specific findings and impairments may be considered when assessing the overall degree of severity for a rating under Diagnostic Code 5284.  In this case, the Board finds that the Veteran's right and left foot calluses are appropriately considered to more nearly approximate a moderately severe level of impairment and, accordingly, contemplates all of the encompassed symptomatology.  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are incorporated as part of the schedular rating criteria and are considered in the currently assigned schedular rating.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's disabilities of the feet, and in the absence of exceptional factors associated with the right and left foot calluses, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions to render the schedular rating criteria inadequate.  

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for rating in excess of 20 percent for his service-connected bilateral foot disorder, the doctrine is not for application and the claim for a rating in excess of 20 percent must be denied on schedular and extraschedular bases.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An evaluation in excess of 20 percent for right foot calluses is denied.

An evaluation in excess of 20 percent for left foot calluses is denied.

A separate 10 percent evaluation for tender scars right foot is granted, subject to the laws and regulations applicable to the payment of monetary benefits. 


REMAND

The Veteran contends that he is unable to work as a result of his foot disabilities.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities should be considered as one disability and, thus, satisfy the schedular eligibility criteria for a TDIU.  See 38 C.F.R. § 4.16(a). 

Findings of the Social Security Administration in January 2012 reflect that the Veteran retained the residual functional capacity to lift and carry a maximum of twenty pounds occasionally and lesser weights more frequently; that he could sit six hours per workday, and stand and walk for at least two hours; and that he could push and pull within the above mentioned weight limitation.  His prior jobs listed include laborer, technician, and clerk.

The Board notes that, as discussed above, according to the July 2012 addendum, a VA examiner opined that service-connected conditions of bilateral feet do not prevent or substantially interfere with sedentary employment, which the examiner considered 6-8 hours per day, standing or sitting at one's choice, and not lifting more than 10 lbs. (and not repetitively) or doing frequent squatting or stooping from waist.  The examiner's rationale noted that the limitations described do not preclude sedentary activity, nor does the Veteran's level of chronic pain require medications which might impair mental processes or require him to take scheduled bedrests at home.  Furthermore, the July 2014 VA examiner expressed that there was no functional limitation as a result of the Veteran's foot disabilities

The Veteran continues to assert that he cannot do sedentary work.  A Veteran's education and work experience are relevant to the issue of entitlement to a TDIU.  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment is required based on "the facts of a particular case."  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  

In the instant case, the Veteran may be physically able to perform office-sitting type work (i.e., sedentary employment).  While VA examinations and opinions were obtained 2011, 2012, and 2014, the examiners have not addressed the Veteran's lay assertions that he is unable to perform even sedentary employment and did not address whether the Veteran is educationally and vocationally qualified to perform such employment.  Thus an addendum opinion is warranted

In addition, further efforts to obtain the Veteran's basic employment information relevant to establishing TDIU should be undertaken.  While the RO sent a letter in January 2012 to one former employer identified by the Veteran; prior to that date, in a September 2011 statement, the Veteran provided updated addresses for the employers listed in his claim.  The RO did not send letters to either of the updated employer addresses.  As completing VA's Form 21-4192 would involve providing specific information as to the circumstances of the Veteran's employment, the Board finds that additional Form 21-4192 should be sent to the more recent addresses provided by the Veteran. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the employers identified by the Veteran to fully complete the VA Form 21-4192.  The AOJ should ensure that each letter includes the approximate dates of each employment for which information is sought and is mailed to the most recent and appropriate address, as the reported by the Veteran in the September 2011 correspondence. 

2.  Afford the Veteran appropriate VA examination(s) by a vocational or similar specialist, if possible, to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment.  The Veteran's entire claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should address the functional and occupational impact of the Veteran's service-connected foot disabilities and whether the service-connected foot disabilities result in functional impairment so as to preclude sedentary employment consistent with the Veteran's educational and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.  The examiner must specifically discuss the Veteran's lay assertions that he is unable to perform sedentary employment. 

If the Veteran's service-connected disabilities do not result in functional impairment so as to preclude sedentary employment, the examiner(s) should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

3.  After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issue on appeal.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


